FILED
                            NOT FOR PUBLICATION                             FEB 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10272

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00371-FCD

  v.
                                                 MEMORANDUM *
RAFAEL MARTINEZ-GONZALEZ,
a.k.a. Jose Acosta, a.k.a. Rafael Estrada,
a.k.a. Roberto Martinez-Soto, a.k.a. Fidel
Reyes, a.k.a. Armelo Seja, a.k.a. Carmello
Seja, a.k.a. Carmelo Silvo, a.k.a. Miguel
Torres-Gonzalez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Frank C. Damrell, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rafael Martinez-Gonzalez appeals from the 85-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Martinez-Gonzalez contends that the district court committed significant

procedural error by failing to explain adequately the reasons for the sentence.

Martinez-Gonzalez’s sentence is within the Guidelines range, and the court

adequately explained its reasons for selecting this sentence. See United States v.

Carty, 520 F.3d 984, 995 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                       10-10272